DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

December 10, 2021

FROM:

Daniel Tsai, Deputy Administrator and Director
Center for Medicaid & CHIP Services

SUBJECT: 2022 Updates to the Child and Adult Core Health Care Quality Measurement
Sets
This Center for Medicaid & CHIP Services (CMCS) Informational Bulletin describes the 2022
updates to the Core Set of children’s health care quality measures for Medicaid and the
Children’s Health Insurance Program (CHIP) (the Child Core Set) and the Core Set of health
care quality measures for adults enrolled in Medicaid (the Adult Core Set).
A Tool to Advance Health Quality, Equity, and Access
The Core Sets are a foundational tool for understanding the quality of healthcare provided in
Medicaid and CHIP. The Core Sets help CMS and states assess the access to and quality of
health care being provided to Medicaid and CHIP beneficiaries and identify and improve
understanding of the health disparities experienced by Medicaid and CHIP beneficiaries. CMS
encourages states to use Core Set data to identify disparities in care and to develop targeted
quality improvement efforts to advance health equity. Additionally, the Medicaid and CHIP
(MAC) Scorecard uses Core Set data for the majority of the State Health System Performance
measures. 1
Background
Core Set Reporting Progress
CMCS released the initial Child Core Set in 2010 and the initial Adult Core Set in 2012. (See
https://www.medicaid.gov/medicaid/quality-of-care/performance-measurement/index.html).
Currently, by statute, state reporting on these measure sets is voluntary. 2,3 Since the inception of
the Child and Adult Core Sets, CMCS has collaborated with state Medicaid and CHIP agencies
to voluntarily collect, report, and use the core set measures to drive quality improvement. CMCS
worked with stakeholders to identify the two initial measure sets and continues to work with
stakeholders to update the Core Sets annually. 4
Over the years, states have made significant progress in reporting. All states, the District of
Columbia (DC), and Puerto Rico voluntarily reported at least one Child Core Set measure for
https://www.medicaid.gov/state-overviews/scorecard/index.html
https://www.ssa.gov/OP_Home/ssact/title11/1139A.htm.
3
https://www.ssa.gov/OP_Home/ssact/title11/1139B.htm.
4
Core Set History Table: https://www.medicaid.gov/medicaid/quality-of-care/downloads/core-set-history-table.pdf
1
2

CMCS Informational Bulletin – Page 2
Federal Fiscal Year (FFY) 2020, with 48 states reporting at least half (12) of the measures. States
reported a median of 19 Child Core Set measures for FFY 2020. Twenty states reported more
Child Core Set measures for FFY 2020 than for FFY 2019.
FFY 2020 Child Core Set reporting included the use of alternate data sources to calculate the
measure “Live Births Weighing Less Than 2,500 Grams” (LBW-CH) using CDC data for states
that either did not report this measure or who chose to have CMS report it on their behalf. CMS
also reported state-level performance on the National Core Indicators Survey (NCIDDS-AD)
submitted to the NCI National Team providing self-reported outcomes for individuals with
intellectual and developmental disabilities. In addition, T-MSIS data was used to report the
“Percentage of Eligibles Who Received Preventive Dental Services” (PDENT-CH) measure for
18 states. Beginning in FFY 2021, CMS will report both the “Live Births Weighing Less Than
2,500 Grams” (LBW-CH) and “Low-Risk Cesarean Delivery” (LRCD-CH) measures on behalf
of all states, using CDC data.
The number of states reporting Adult Core Set measures has increased steadily from 30 states for
FFY 2013 to 50 states for FFY 2020. 5 The median number of Adult Core Set measures reported
by states is 22 measures for FFY 2020, a slight decrease from 22.5 measures reported for FFY
2019. Forty-three states reported at least half (16) of the Adult Core Set measures for FFY 2020.
In addition, 23 states reported more Adult Core Set measures for FFY 2020 than for FFY 2019.
Annual Requirement to Update Core Sets
Part of implementing an effective quality measures reporting program is to periodically reassess
the measures that comprise it, since many factors, such as changes in clinical guidelines,
experiences with reporting, and performance rates may warrant modifying the measure set.
Section 1139A of the Social Security Act (the Act), as amended by section 401(a) of the
Children’s Health Insurance Reauthorization Act (CHIPRA) of 2009, provides that, beginning
annually in January 2013, the Secretary shall publish recommended changes to the core
measures. i Section 1139B of the Act, as amended by section 2701 of the Affordable Care Act,
provides that the Secretary shall issue updates to the Adult Core Set beginning in January 2014
and annually thereafter. ii
For the 2022 updates to the Child and Adult Core Sets, CMCS contracted with Mathematica, Inc.
to convene the 2022 Child and Adult Core Set Annual Review Stakeholder Workgroup
(Workgroup) to identify ways to improve the Core Sets. 6 The Workgroup included 29 members
representing a diverse set of stakeholders, including state Medicaid and CHIP agency
representatives, health care providers, health plans, patient advocates, and federal partners who
review measures for potential use in other federal public reporting. CMCS also obtained
additional input from state Medicaid agencies through the Quality Technical Advisory Group,
internal Center for Medicare & Medicaid Services (CMS) stakeholder meetings, and interagency
federal partners to ensure that the Core Set measures are evidence-based, health equity focused,
and promote measure alignment within CMS and across the federal government. 7

The term “states” includes the 50 states, the District of Columbia, and Puerto Rico.
https://www.mathematica-mpr.com/features/maccoresetreview
7
CMS Annual Review and Selection Process: https://www.medicaid.gov/medicaid/quality-ofcare/downloads/annual-core-set-review.pdf
5
6

CMCS Informational Bulletin – Page 3
Additional information about the Child and Adult Core Set Annual Review process and the
recommendations to CMCS can be found at: https://www.medicaid.gov/medicaid/quality-ofcare/performance-measurement/child-core-set/index.html.
Based on the input received through this Annual Review process, CMCS will be making the
following updates to the 2022 Core Sets.
2022 Child Core Set Updates
CMCS will retire two measures:
• Audiological Diagnosis No Later than 3 Months of Age (AUD-CH) National Quality
Forum (NQF) #1360 due to State-reported challenges in reporting. 8 CMS recognizes the
importance of this health care area and will assess options to address this gap.
• Percentage of Eligibles Who Received Preventive Dental Services (PDENT-CH) because
it does not focus on evidence-based interventions to prevent tooth decay as it captures
information on services that go beyond the two evidence-based preventive dental services
for children, which are fluoride and sealants. 9 CMS recognizes the importance of oral
health to overall health and will replace this measure with two measures: Oral Evaluation,
Dental Services and Topical Fluoride for Children (described below).
CMCS will add four new measures:
• Oral Evaluation, Dental Services (OEV-CH). 10 This measure determines the percentage
of enrolled children younger than age 21 who received a comprehensive or periodic oral
evaluation within the reporting year.
• Topical Fluoride for Children (TFL-CH).10 This measure assesses the percentage of
children ages 1 through 20 years who received at least 2 topical fluoride applications as
(a) dental or oral health services, (b) dental services, and (c) oral health services within
the reporting year. 11
• Follow-Up After Emergency Department Visit for Alcohol and Other Drug Abuse or
Dependence: Ages 13-17 (FUA-CH). 12 This measure assesses the percentage of
emergency department (ED) visits for beneficiaries age 13 and older with a principal
diagnosis of alcohol or other drug (AOD) abuse or dependence who had a follow-up visit
for AOD abuse or dependence.
• Follow-Up After Emergency Department Visit for Mental Illness: Ages 6-17 (FUMCH).12 This measure assesses the percentage of ED visits for beneficiaries age 6 and
older with a principal diagnosis of mental illness or intentional self-harm and who had a
follow-up visit for mental illness.
The Oral Evaluation, Dental Services and Topical Fluoride for Children measures will replace
the PDENT-CH measure. The recommended changes to the oral health domain, along with the
existing Child Core Set measure of dental sealants [Sealant Receipt on First Permanent Molar
Measure Steward: Centers for Disease Control and Prevention (CDC)
Measure Steward: Centers for Medicare & Medicaid Services (CMS)
10
Measure Steward: American Dental Association (ADA)/Dental Quality Alliance (DQA).
11
“Dental” services refer to services provided by or under the supervision of a dentist. “Oral health” services refer to
services provided by other personnel e.g. pediatricians.
12
Measure Steward: National Committee for Quality Assurance (NCQA)
8
9

CMCS Informational Bulletin – Page 4
(SFM-CH)] will provide CMS and states with a set of measures that capture information on how
many child beneficiaries are receiving evidence-based preventive oral health care.
The addition of the FUA-CH and FUM-CH measures will address a gap in quality of care for
adolescents diagnosed with SUD, allow for comparative analyses across various populations, and
allows health systems to identify opportunities for care coordination. These measures are
currently being reported as part of the Adult Core Set (FUA-AD and FUM-AD) and the addition
of these measures to the Child Core Sets creates further alignment across the Core Sets.
2022 Adult Core Set Updates
CMCS will retire one measure.
• PC-01: Elective Delivery (PC01-AD), NQF#0469/0469e due to State-reported challenges
in reporting. 13 CMS recognizes the importance of maternal and infant health care and to
that end will be calculating the Live Births Weighing Less Than 2,500 Grams (LBW-CH)
and Low-Risk Cesarean Delivery (LRCD-CH) on behalf of all states starting in FFY
2021 using CDC data.
CMCS will add two new measures:
• Avoidance of Antibiotic Treatment for Acute Bronchitis/Bronchiolitis (AAB-AD), NQF#
0058.12 This measure assesses the percentage of episodes for adults 18 and older with a
diagnosis of acute bronchitis/bronchiolitis that did not result in an antibiotic dispensing
event. This measure supports Department of Health and Human Services (HHS)-wide
efforts to promote antibiotic stewardship as the measure supports efforts to prevent
antimicrobial resistance, as well as avoidance of unnecessary antibiotics.
• Colorectal Cancer Screening (COL-AD), NQF# 0034.12 This measure assesses the
percentage of patients ages 50 to 75 who had appropriate screening for colorectal cancer.
This measure supports CMS’s efforts to assess health care disparities and address health
equity as colorectal cancer is the second leading cause of cancer deaths in the United
States and research has found disparities in screening rates for those with Medicaid versus
commercially insured.
The Workgroup also recommended the addition of the Long-Term Services and Supports
Comprehensive Care Plan and Update measure. CMS is deferring a decision on this
recommendation in order to support measure alignment with other CMS initiatives. Specifically,
in 2020, CMS released a request for information (RFI) seeking public input on a draft set of
recommended measures for voluntary use by states, managed care organizations, and other
entities engaged in the administration and/or delivery of Medicaid funded Home and Community
Based Services (HCBS). CMS is in the process of finalizing this measure set.
In addition, last year, the 2021 Annual Core Set Workgroup recommended the addition of the
Postpartum Depression Screening and Follow-Up and Prenatal Immunization Status measures to
the Core Set that rely solely on a proprietary electronic clinical data systems (ECDS) reporting
method.12 CMS is continuing to determine how the proprietary nature of this information impacts

13

Measure Steward: The Joint Commission (TJC)

CMCS Informational Bulletin – Page 5
the feasibility and viability of including these measures; therefore any decisions regarding these
measures are deferred.
Effective Date of Revisions to the Core Sets
The 2022 updates to the Core Sets will take effect in the FFY 2022 reporting cycle, which will
begin in the early fall of 2022. To support states, CMCS will release updated technical
specifications for both Core Sets in spring 2022 and make them available at:
https://www.medicaid.gov/medicaid/quality-of-care/index.html.
States with questions or that need further assistance with reporting and quality improvement
regarding the Child and Adult Core Sets can submit questions or requests to:
MACQualityTA@cms.hhs.gov.
Preparation for Mandatory Reporting
Reporting of the Child Core Set and the Behavioral Health measures on the Adult Core Set will
become mandatory starting in FFY 2024. Section 50102(b) of the Bipartisan Budget Act of 2018
made state reporting of the Child Core Set mandatory starting in FFY 2024 while section 5001 of
the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for
Patients and Communities Act (SUPPORT Act) 2018 made state reporting of the Behavioral
Health Core Set for adults mandatory starting in FFY 2024. 14, 15 CMCS will issue implementing
rules and provide further guidance to states regarding mandatory Core Set reporting in future
years.
If you have questions about this bulletin, please contact Elizabeth Clark, at
elizabeth.clark@cms.hhs.gov.
The first update was issued via a State Health Official Letter “2013 Children’s Core Set of Health Care Quality
Measures,” SHO #13-002. http://www.medicaid.gov/Federal-Policy-Guidance/downloads/SHO-13-002.pdf. The
2014 update was issued via a CMCS Informational Bulletin “2014 Updates to the Child and Adult Core Health Care
Quality Measurement Sets” http://medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-12-19-13.pdf. The
2015 update was issued via a CMCS Informational Bulletin “2015 Updates to the Child and Adult Health Care
Quality Measurements Sets” http://www.medicaid.gov/federal-policy-guidance/downloads/cib-12-30-2014.pdf. The
2016 update was issued via a CMCS Informational Bulletin “2016 Updates to the Child and Adult Core Health Care
Quality Measurement Sets” https://www.medicaid.gov/federal-policy-guidance/downloads/cib-12-11-15.pdf. The
2017 update was issued via a CMCS Informational Bulletin “2017 Updates to the Child and Adult Core Health Care
Quality Measures Sets” https://www.medicaid.gov/federal-policy-guidance/downloads/cib120516.pdf. The
2018 update was issued via a CMCS Informational Bulletin “2018 Updates to the Child and Adult Core Health Care
Quality Measurement Sets” https://www.medicaid.gov/federal-policy-guidance/downloads/cib111417.pdf. The
2019 update was issued via a CMCS Informational Bulletin “2019 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” https://www.medicaid.gov/federal-policy-guidance/downloads/cib112018.pdf. The
i

14
Advancing Chronic Care, Extenders and Social Services (ACCESS) Act (P.L. 115-123 Sec. 50102)
https://www.congress.gov/115/bills/hr1892/BILLS-115hr1892enr.xml
15
The Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and
Communities Act (SUPPORT for Patients and Communities Act) https://www.congress.gov/115/bills/hr6/BILLS115hr6enr.pdf

CMCS Informational Bulletin – Page 6
2020 update was issued via a CMCS Informational Bulletin “2020 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” https://www.medicaid.gov/sites/default/files/Federal-PolicyGuidance/Downloads/cib111919.pdf. The 2021 update was issued via a CMCS Informational Bulletin “2021
Updates to the Child and Adult Core Health Care Quality Measurement Sets.” https://www.medicaid.gov/federalpolicy-guidance/downloads/cib111920.pdf.
ii
The first update was issued via a CMCS Informational Bulletin “2014 Updates to the Child and Adult Core Health
Care Quality Measurement Sets.” http://medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-12-19-13.pdf . The
2015 update was issued via a CMCS Informational Bulletin “2015 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.”http://www.medicaid.gov/federal-policy-guidance/downloads/cib-12-30-2014.pdf. The
2016 update was issued via a CMCS Information Bulletin “2016 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” https://www.medicaid.gov/federal-policy-guidance/downloads/cib-12-11-15.pdf. The
2017 update was issued via a CMCS Information Bulletin “2017 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” https://www.medicaid.gov/federal-policy-guidance/downloads/cib120516.pdf. The
2018 update was issued via a CMCS Information Bulletin “2018 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” https://www.medicaid.gov/federal-policy-guidance/downloads/cib111417.pdf. The
2019 update was issued via a CMCS Informational Bulletin “2019 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” https://www.medicaid.gov/federal-policy-guidance/downloads/cib112018.pdf. The
2020 update was issued via a CMCS Informational Bulletin “2020 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” https://www.medicaid.gov/sites/default/files/Federal-PolicyGuidance/Downloads/cib111919.pdf. The 2021 update was issued via a CMCS Informational Bulletin “2021
Updates to the Child and Adult Core Health Care Quality Measurement Sets.” https://www.medicaid.gov/federalpolicy-guidance/downloads/cib111920.pdf.

